EXHIBIT 10.19
 
 
DISTRIBUTION AGREEMENT


 
THIS AGREEMENT is made and entered into as of this 10 day of December, 2015 by
and between U.S. Global Investors Funds, a Delaware statutory trust (the
“Client”) and Foreside Fund Services, LLC, a Delaware limited liability company
(the “Distributor”).

 
WHEREAS, the Client is registered under the Investment Company Act of 1940, as
amended (the “1940 Act”), as an open-end management investment company, and is
authorized to issue shares of beneficial interest (“Shares”) in separate series,
with each such series representing interests in a separate portfolio of
securities and other assets;
 
WHEREAS, the Client desires to retain the Distributor as principal underwriter
in connection with the offering of the Shares of each series listed on Exhibit A
hereto (as amended from time to time) (each a “Fund” and collectively the
“Funds”);
 
WHEREAS, the Distributor is registered as a broker-dealer under the Securities
Exchange Act of 1934, as amended (the “1934 Act”), and is a member of the
Financial Industry Regulatory Authority ("FINRA”);

 
WHEREAS , this Agreement has been approved by a vote of the Client's board
of trustees (the “Board”) and its disinterested directors in conformity with
Section 15(c) of the 1940 Act; and

 
WHEREAS, the Distributor is willing to act as principal underwriter for the
Client on the terms and conditions hereinafter set forth.

 
NOW THEREFORE, in consideration of the promises and mutual covenants herein
contained, and other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

 
1.          Appointment of Distributor. The Client hereby appoints the
Distributor as its exclusive agent for the sale and distribution of Shares of
the Funds, on the terms and conditions set forth in this Agreement, and the
Distributor hereby accepts such exclusive appointment and agrees to perform the
services and duties set forth in this Agreement.
 
2.          Services and Duties of the Distributor.
 
A. The Distributor agrees to act as agent of the Client for distribution of the
Shares of the Funds, upon the terms and at the current offering price (plus
sales charge, if any) described in the Prospectus. As used in this Agreement,
the term “Prospectus” shall mean each current prospectus, including the
statement of additional information, as amended or supplemented, relating to any
of the Funds and included in the currently effective registration statement(s)
or post-effective amendment(s) thereto (the “Registration Statement”) of the
Client under the Securities Act of 1933 (the “1933 Act”) and the 1940 Act.
 
 
 

--------------------------------------------------------------------------------

 
 
B. During the continuous public offering of Shares of the Funds, the
Distributor shall use commercially reasonable efforts to distribute the Shares.
All orders for Shares shall be made through financial intermediaries or directly
to the applicable Fund or its designated agent. Such purchase orders shall be
deemed effective at the time and in the manner set forth in the Prospectus. The
Client or its designated agent will confirm orders and subscriptions upon
receipt, will make appropriate book entries and, upon receipt of payment
therefor, will issue the appropriate number of Shares in uncertificated form.

 
C. The Distributor shall maintain membership with the NSCC and any other similar
successor organization to sponsor a participant number for the Funds so as to
enable the Shares to be traded through FundSERV. The Distributor shall not be
responsible for any operational matters associated with FundSERV or
Networking transactions.

 
D. The Distributor acknowledges and agrees that it is not authorized to provide
any information or make any representations regarding the Funds other than as
contained in the Prospectus and any sales literature and advertising materials
specifically approved by the Client.

 
E. The Distributor agrees to review all proposed advertising materials and sales
literature for compliance with applicable laws and regulations, and shall file
with appropriate regulators those advertising materials and sales literature it
believes are in compliance with such laws and regulations. The Distributor
agrees to furnish to the Client any comments provided by regulators with respect
to such materials.

 
F. The Client agrees to redeem or repurchase Shares tendered by shareholders of
the Funds in accordance with the Client's obligations in the Prospectus and the
Registration Statement. The Client reserves the right to suspend such repurchase
right upon written notice to the Distributor.

 
G. The Distributor may, in its discretion, and shall, at the request of the
Client, enter into agreements with such qualified broker-dealers and other
financial intermediaries as Distributor may select, in order that such
broker-dealers and other intermediaries also may sell Shares of the Funds. The
form of any dealer agreement shall be approved by the Client. The Distributor
shall not be obligated to make any payments to any broker-dealers, other
financial intermediaries or other third parties, unless (i) The Distributor has
received a corresponding payment from the applicable Fund’s plan of distribution
adopted pursuant to Rule 12b-l under the 1940 Act (“Plan”) and (ii) such
corresponding payment has been approved by the Client's Board. The Distributor
shall include in the forms of agreement with selling broker-dealers a provision
for the forfeiture by them of any sales charge or discount with respect to
Shares sold by them and redeemed, repurchased or tendered for redemption within
seven business days after the date of confirmation of such purchases.
 
H. The Distributor shall devote its best efforts to effect sales of Shares of
the Funds but shall not be obligated to sell any certain number of Shares.
 
 
 

--------------------------------------------------------------------------------

 
 
I.   The Distributor shall prepare reports for the Board regarding its
activities under this Agreement as from time to time shall be reasonably
requested by the Board, including reports regarding the use of l2b-l payments
received by the Distributor, if any.
 
J. The Distributor may enter into agreements (“Subcontracts”) with qualified
third parties to carry out some or all of the Distributor’s obligations under
this Agreement, with the prior written consent of the Client, such consent not
to be unreasonably withheld; provided that execution of a Subcontract shall not
relieve the Distributor of any of its responsibilities hereunder.

 
K. The services furnished by the Distributor hereunder are not to be deemed
exclusive and the Distributor shall be free to furnish similar services to
others so long as its services under this Agreement are not impaired thereby.

 
L. The Distributor shall not be required to register as a broker or dealer in
any specific jurisdiction or to maintain its registration in any jurisdiction in
which it is now registered, except for those jurisdictions required to fulfill
Distributor's obligations under this Agreement.
 
3.          Representations, Warranties and Covenants of the Client.
 
A. The Client hereby represents and warrants to the Distributor, which
representations and warranties shall be deemed to be continuing throughout the
term of this Agreement, that:
 
(i)  
it is duly organized and in good standing under the laws of its jurisdiction of
incorporation/organization and is registered as an open-end management
investment company under the 1940 Act;

 
(ii)  
this Agreement has been duly authorized, executed and delivered by the Client
and, when executed and delivered, will constitute a valid and legally binding
obligation of the Client, enforceable in accordance with its terms, subject to
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting the rights and remedies of creditors and secured parties;

 
(iii)  
it is conducting its business in compliance in all material respects with all
applicable laws and regulations, both state and federal, and has obtained all
regulatory approvals necessary to carry on its business as now conducted; there
is no statute, rule, regulation, order or judgment binding on it and no
provision of its charter, bylaws/operating agreement or any contract binding it
or affecting its property which would prohibit its execution or performance of
this Agreement;

 
(iv)  
the Shares are validly authorized and, when issued in accordance with the
description in the Prospectus, will be fully paid and nonassessable;

 
 
 

--------------------------------------------------------------------------------

 
 
(v)  
the Registration Statement and Prospectus included therein have been prepared in
conformity with the requirements of the 1933 Act and the 1940 Act and the rules
and regulations thereunder;

 
(vi)  
the Registration Statement and Prospectus and any advertising materials and
sales literature prepared by the Client or its agent do not and shall not
contain any untrue statement of material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading, and that all statements or information furnished to the Distributor
pursuant to this Agreement shall be true and correct in all material respects;
and

 
(vii)  
the Client owns, possesses, licenses or has other rights to use all patents,
patent applications, trademarks and service marks, trademark and service mark
registrations, trade names, copyrights, licenses, inventions, trade secrets,
technology, know-how and other intellectual property (collectively,
“Intellectual Property”) necessary for or used in the conduct of the Client's
business and for  the offer, issuance, distribution and sale of the Fund Shares
in accordance with the terms of the Prospectus and this Agreement, and such
Intellectual Property does not and will not breach or infringe the terms of any
Intellectual Property owned, held or licensed by any third party.

 
B. The Client shall take, or cause to be taken, all necessary action to register
the Shares under the federal and all applicable state securities laws and to
maintain an effective Registration Statement for such Shares in order to permit
the sale of Shares as herein contemplated. The Client authorizes the Distributor
to use the Prospectus, in the form furnished to the Distributor from time to
time, in connection with the sale of Shares.
 
C.  The Client agrees to advise the Distributor promptly in writing:
 
(i)  
of any material correspondence or other communication by the Securities and
Exchange Commission (“SEC”) or its staff relating to the Funds, including
requests by the SEC for amendments to the Registration Statement or Prospectus;

 
(ii)  
in the event of the issuance by the SEC of any stop-order suspending the
effectiveness of the Registration Statement then in effect or the initiation of
any proceeding for that purpose;

 
(iii)  
of the happening of any event which makes untrue any statement of a material
fact made in the Prospectus or which requires the making of a change in such
Prospectus in order to make the statements therein not misleading;

 
(iv)  
of all actions taken by the SEC with respect to any amendments to any
Registration Statement or Prospectus which may from time to time be filed with
the SEC;

 
 
 

--------------------------------------------------------------------------------

 
 
(v)  
in the event that it determines to suspend the sale of Shares at any time in
response to conditions in the securities markets or otherwise or to suspend the
redemption of Shares of any Fund at any time as permitted by the 1940 Act or the
rules of the SEC; and

 
(vi)  
of the commencement of any litigation or proceedings against the Client or any
of its officers or directors in connection with the issue and sale of any of the
Shares.

 
D. The Client shall file such reports and other documents as may be required
under applicable federal and state laws and regulations, including state blue
sky laws, and shall notify the Distributor in writing of the states in which the
Shares may be sold and of any changes to such information.

 
E. The Client agrees to file from time to time such amendments to its Registration
Statement and Prospectus as may be necessary in order that its Registration
Statement and Prospectus will not contain any untrue statement of material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading.

 
F. The Client shall fully cooperate in the efforts of the Distributor to sell
and arrange for the sale of Shares. In addition, the Client shall keep the
Distributor fully informed of its affairs and shall provide to the Distributor
from time to time copies of all information, financial statements, and other
papers that the Distributor may reasonably request for use in connection with
the distribution of Shares, including, without limitation, certified copies of
any financial statements prepared for the Client by its independent public
accountants and such reasonable number of copies of the most current Prospectus,
statement of additional information and annual and interim reports to
shareholders as the Distributor may request. The Client shall forward a copy of
any SEC filings, including the Registration Statement, to the Distributor within
one business day of any such filings. The Client represents that it will not use
or authorize the use of any advertising or sales material unless and until such
materials have been approved and authorized for use by the Distributor.

 
G. The Client shall provide, and cause each other agent or service provider to
the Client, including the Client's transfer agent and investment adviser, to
provide, to Distributor in a timely and accurate manner all such information
(and in such reasonable medium) that the Distributor may reasonably request that
may be necessary for the Distributor to perform its duties under this Agreement.

 
H. The Client shall not file any amendment to the Registration Statement or
Prospectus that amends any provision therein which pertains to Distributor, the
distribution of the Shares or the applicable sales loads or public offering
price without giving Distributor reasonable advance notice thereof; provided,
however, that nothing contained in this Agreement shall in any way limit the
Client's right to file at any time such amendments to the Registration Statement
or Prospectus, of whatever character, as the Client may deem advisable, such
right being in all respects absolute and unconditional.
 
 
 

--------------------------------------------------------------------------------

 
 
I.   The Client has adopted policies and procedures pursuant to Title V
of the Gramm- Leach-Bliley Act, as may be modified from time to time. In this
regard, the Client (and relevant agents) shall have in place and maintain
physical, electronic and procedural safeguards reasonably designed to protect
the security, confidentiality and integrity of, and to prevent the unauthorized
access to or use of, records and information relating to the Client and the
owners of the Shares.
 
4.          Representations, Warranties and Covenants of the Distributor.
 
A. The Distributor hereby represents and warrants to the Client, which
representations and warranties shall be deemed to be continuing throughout the
term of this Agreement, that:

 
(i)  
it is duly organized and existing under the laws of the jurisdiction of its
organization, with full power to carry on its business as now conducted, to
enter into this Agreement and to perform its obligations hereunder;

 
(ii)  
this Agreement has been duly authorized, executed and delivered by the
Distributor and, when executed and delivered, will constitute a valid and
legally binding obligation of the Distributor, enforceable in accordance with
its terms, subject to bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting the rights and remedies of creditors
and secured parties;

 
(iii)  
it is conducting its business in compliance in all material respects with all
applicable laws and regulations, both state and federal, and has obtained all
regulatory approvals necessary to carry on its business as now conducted; there
is no statute, rule, regulation, order or judgment binding on it and no
provision of its charter, operating agreement or any contract binding it or
affecting its property which would prohibit its execution or performance of this
Agreement; and

 
(iv)  
it is registered as a broker-dealer under the 1934 Act and is a member in good
standing of FINRA.

 
B. In connection with all matters relating to this Agreement, the Distributor
will comply with the applicable requirements of the 1933Act, the 1934 Act, the
1940 Act, the regulations of FINRA and all other applicable federal or state
laws and regulations.

 
C. The Distributor shall promptly notify the Client of the commencement of any
litigation or proceedings against the Distributor or any of its managers,
officers or directors in connection with the issue and sale of any of
the Shares.

 
D. The Distributor agrees to provide any information regarding the Distributor
as may be necessary in order that the Client may update its Registration
Statement and Prospectus so that the Registration Statement/Prospectus will not
contain any untrue statement of material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein
not misleading.
 
 
 

--------------------------------------------------------------------------------

 
 
5.          Compensation.
 
A. In consideration of The Distributor's services in connection with the
distribution of Shares of each Fund and Class thereof, The Distributor shall
receive the compensation set forth in Exhibit B.

 
B. Except as specified in Section 5A, The Distributor shall be entitled to no
compensation or reimbursement of expenses for services provided by The
Distributor pursuant to this Agreement. The Distributor may receive compensation
from U.S. Global Investors, Inc. (“Adviser”) related to its services here under
or for additional services all as may be agreed to between the Adviser and
the Distributor.

 
6.          Expenses.
 
A. The Client shall bear all costs and expenses in connection with registration
of the Shares with the SEC and the applicable states, as well as all costs and
expenses in connection with the offering of the Shares and communications with
shareholders of its Funds, including but not limited to (i) fees and
disbursements of its counsel and independent public accountants; (ii) costs and
expenses of the preparation, filing, printing and mailing of Registration
Statements and Prospectuses and amendments thereto, as well as related
advertising and sales literature,(iii) costs and expenses of the preparation,
printing and mailing of annual and interim reports, proxy materials and other
communications to shareholders of the Funds; and (iv) fees required in
connection with the offer and sale of Shares in such jurisdictions  as shall be
selected by the Client pursuant to Section 3(D) hereof.
 
B. The Distributor shall bear the expenses of registration or qualification of
the Distributor as a dealer or broker under federal or state laws and the
expenses of continuing such registration or qualification. The Distributor does
not assume responsibility for any expenses not expressly assumed hereunder.

 
7.           Indemnification.
 
A. The Client shall indemnify, defend and hold the Distributor, its affiliates
and each of their respective members, managers, directors, officers, employees,
representatives and any person who controls or previously controlled the
Distributor within the meaning of Section 15 of the 1933 Act (collectively, the
“Distributor Indemnitees”), free and harmless from and against any and all
losses, claims, demands, liabilities, damages and expenses (including the costs
of investigating or defending any alleged losses, claims, demands, liabilities,
damages or expenses and any reasonable counsel fees incurred in connection
therewith) (collectively, “Losses”) that any Distributor Indemnitee may incur
under the 1933 Act, the 1934 Act, the 1940 Act any other statute (including Blue
Sky laws) or any rule or regulation thereunder, or under common law or
otherwise, arising out of or relating to (i) the Distributor serving as
distributor of the Funds pursuant to this Agreement; (ii) the Client's breach of
any of its obligations, representations, warranties or covenants contained in
this Agreement; (iii) the Client's failure to comply with any applicable
securities laws or regulations; or (iv) any claim that the
Registration Statement,
 
 
 

--------------------------------------------------------------------------------

 
 
Prospectus, shareholder reports, sales literature and advertising materials or
other information filed or made public by the Client (as from time to time
amended) include or included an untrue statement of a material fact or omitted
to state a material fact required to be stated therein or necessary in order to
make the statements therein not misleading under the 1933 Act, or any other
statute or the common law any violation of any rule of FINRA or of the SEC or
any other jurisdiction wherein Shares of the Funds are sold, provided, however,
that the Client's obligation to indemnify any of the Distributor Indemnitees
shall not be deemed to cover any Losses arising out of any untrue statement or
alleged untrue statement or omission or alleged omission made in the
Registration Statement, Prospectus, annual or interim report, or any such
advertising materials or sales literature in reliance upon and in conformity
with information relating to the Distributor and furnished to the Client or its
counsel by the Distributor in writing and acknowledging the purpose of its use.
In no event shall anything contained herein be so construed as to protect the
Distributor against any liability to the Client or its shareholders to which the
Distributor would otherwise be subject by reason of Distributor's willful
misfeasance, bad faith, or gross negligence in the performance of its duties
under this Agreement or by reason of its reckless disregard of its obligations
under this Agreement.

 
The Client's agreement to indemnify the Distributor Indemnitees with respect to
any action is expressly conditioned upon the Client being notified of such
action or claim of loss brought against any Distributor Indemnitee, within a
reasonable time after the summons or other first legal process giving
information of the nature of the claim shall have been served upon such
Distributor Indemnitee, unless the failure to give notice does not prejudice the
Client. Such notification shall be given by letter or by telegram addressed to
the Client's President, but the failure so to notify the Client of any such
action shall not relieve the Client from any liability which the Client may have
to the person against whom such action is brought by reason of any such untrue,
or alleged untrue, statement or omission, or alleged omission, otherwise than on
account of the Client's indemnity agreement contained in this Section 7(A).

 
B. The Client shall be entitled to participate at its own expense in the defense
or, if it so elects, to assume the defense of any suit brought to enforce any
such Losses, but if the Client elects to assume the defense, such defense shall
be conducted by counsel chosen by the Client and approved by the Distributor,
which approval shall not be unreasonably withheld.  In the event the Client
elects to assume the defense of any such suit and retain such counsel, the
Distributor Indemnitee(s) in such suit shall bear the fees and expenses of any
additional counsel retained by them.  If the Client does not elect to assume the
defense of any such suit, or in case the Distributor does not, in the exercise
of reasonable judgment, approve of counsel chosen by the Client or, if under
prevailing law or legal codes of ethics, the same counsel cannot effectively
represent the interests of both the Client and the Distributor Indemnitee(s),
the Client will reimburse the Distributor Indemnitee(s) in such suit, for the
fees and expenses of any counsel retained by Distributor and them. The Client's
indemnification agreement contained in Sections 7(A) and 7(B) shall remain
operative and in full force and effect regardless of any investigation made by
or on behalf of the Distributor Indemnitee(s), and shall survive the delivery of
any Shares and the termination of this Agreement. This agreement of indemnity
will inure exclusively to the Distributor's benefit, to the benefit of each
Distributor Indemnitee.
 
 
 

--------------------------------------------------------------------------------

 
 
C. The Client shall advance attorney's fees and other expenses incurred by a
Distributor Indemnitee in defending any claim, demand, action or suit which is
the subject of a claim for indemnification pursuant to this Section 7 to the
maximum extent permissible under applicable law.

 
D. The Distributor shall indemnify, defend and hold the Client, its affiliates,
and each of their respective directors, officers, employees, representatives,
and any person who controls or previously controlled the Client within the
meaning of Section 15 of the 1933 Act (collectively, the “Client Indemnitees”),
free and harmless from and against any and all Losses that any Client Indemnitee
may incur under the 1933 Act, the 1934 Act, the 1940 Act, any other statute
(including Blue Sky laws) or any rule or regulation thereunder, or under common
law or otherwise, arising out of or based upon (i) the Distributor's breach of
any of its obligations, representations, warranties or covenants contained in
this Agreement; (ii) the Distributor's failure to comply with any applicable
securities laws or regulations; or (iii) any claim that the Registration
Statement, Prospectus, sales literature and advertising materials or
other information filed or made public by the Client (as from time to rime
amended) include or included an untrue statement of a material fact or omitted
to state a material fact required to be stated therein or necessary in order to
make the statements not misleading, insofar as such statement or omission was
made in reliance upon, and in conformity with, information furnished to the
Client by the Distributor in writing. In no event shall anything contained
herein be so construed as to protect the Client against any liability to the
Distributor to which the Client would otherwise be subject by reason of Client's
willful misfeasance, bad faith, or gross negligence in the performance of its
duties under this Agreement or by reason of its reckless disregard of its
obligations under this Agreement.

 
The Distributor's agreement to indemnify the Client Indemnitees is expressly
conditioned upon the Distributor's being notified of any action or claim of loss
brought against a Client Indemnitee, such notification to be given by letter or
telegram addressed to the Distributor's President, within a reasonable time
after the summons or other first legal process giving information of the nature
of the claim shall have been served upon the Client Indemnitee, unless the
failure to give notice does not prejudice the Distributor. The failure so to
notify the Distributor of any such action shall not relieve the Distributor from
any liability which the Distributor may have to the person against whom such
action is brought by reason of any such untrue, or alleged untrue, statement or
omission, otherwise than on account of the Distributor's indemnity agreement
contained in this Section 7(D).
 
E. The Distributor shall be entitled to participate at its own expense in the
defense or, if it so elects, to assume the defense of any suit brought to
enforce any such Losses, but if the Distributor elects to assume the defense,
such defense shall be conducted by counsel chosen by the Distributor and
approved by the Client Indemnitee, which approval shall not be unreasonably
withheld. In the event the Distributor elects to assume the defense of any such
suit and retain such counsel, the Client Indemnitee(s) in such suit shall bear
the fees and expenses of any additional counsel retained by them. If the
Distributor does not elect to assume the defense of any such suit, or in case
the Client does not, in the exercise of reasonable judgment, approve of counsel
chosen by the Distributor or, if under prevailing law or legal codes of ethics,
the same counsel cannot effectively represent the interests of both the
Distributor and the Client
 
 
 

--------------------------------------------------------------------------------

 
 
Indemnitee(s), the Distributor will reimburse the Client Indemnitee(s) in such
suit, for the fees and expenses of any counsel retained by the Client and them.
The Distributor's indemnification agreement contained in Sections 7(D) and (E)
shall remain operative and in full force and effect regardless of any
investigation made by or on behalf of the Client Indemnitee(s), and shall
survive the delivery of any Shares and the termination of this Agreement. This
Agreement of indemnity will inure exclusively to the Client's benefit, to the
benefit of each Client Indemnitee.

 
F. No person shall be obligated to provide indemnification under this Section 6
if such indemnification would be impermissible under the 1940 Act, the 1933 Act,
the 1934 Act or the rules of the FINRA; provided, however, in such event
indemnification shall be provided under this Section 7 to the maximum extent so
permissible.
 
8.          Dealer Agreement Indemnification.
 
A. Distributor acknowledges and agrees that certain large and significant
broker- dealers, such as (without limitation) Merrill Lynch, UBS and Morgan
Stanley (all such brokers referred to herein as the “Brokers”), require that
Distributor enter into dealer agreements (the “Non-Standard Dealer Agreements”)
that contain certain representations, undertakings and indemnification that are
not included in the Standard Dealer Agreement.
 
B. To the extent that Distributor is requested or required by the Client
to enter into any Non-Standard Dealer Agreement, the Client shall indemnify,
defend and hold the Distributor Indemnitees free and harmless from and against
any and all Losses that any Distributor Indemnitee may incur arising out of or
relating to (a) The Distributor's actions or failures to act pursuant to any
Non-Standard Dealer Agreement; (b) any representations made by The Distributor
in any Non-Standard Dealer Agreement to the extent that The Distributor is not
required to make such representations in the Standard Dealer Agreement; or (c)
any indemnification provided by The Distributor under a Non-Standard Dealer
Agreement to the extent that such indemnification is beyond the indemnification
The Distributor provides to intermediaries in the Standard Dealer Agreement. In
no event shall anything contained herein be so construed as to protect the
Distributor Indemnitees against any liability to the Client or its shareholders
to which the Distributor Indemnitees would otherwise be subject by reason of
willful misfeasance, bad faith, or gross negligence in the performance of
Distributor's obligations or duties under the Non-Standard Dealer Agreement or
by reason of Distributor's reckless disregard of its obligations or duties under
the Non-Standard Dealer Agreement.
 
9.   Limitations on Damages. Neither Party shall be liable for any
consequential, special or indirect losses or damages suffered by the other
Party, whether or not the likelihood of such losses or damages was known by
the Party.
 
10.        Force Majeure. Neither Party shall be liable for losses, delays,
failure, errors, interruption or loss of data occurring directly or indirectly
by reason of circumstances beyond its reasonable control, including, without
limitation, Acts of Nature (including fire, flood, earthquake, storm, hurricane
or other natural disaster); action or inaction of civil or military authority;
acts of foreign enemies; war; terrorism; riot; insurrection; sabotage;
epidemics; labor disputes; civil commotion; or interruption, loss or malfunction
of utilities, transportation,
 
 
 

--------------------------------------------------------------------------------

 
 
computer or communications capabilities; provided, however, that in each
specific case such circumstance shall be beyond the reasonable control of the
party seeking to apply this force majeure clause.
 
11.            Duration and Termination.
 
A. This Agreement shall become effective with respect to each Fund listed on
Exhibit A hereof as of the date hereof and, with respect to each Fund not in
existence on that date, on the date an amendment to Exhibit A to this Agreement
relating to that Fund is executed. Unless sooner terminated as provided herein,
this Agreement shall continue in effect for two years from the date hereof.
Thereafter, if not terminated, this Agreement shall continue automatically in
effect as to each Fund for successive one-year periods, provided such
continuance is specifically approved at least annually by (i) the Client's Board
or (ii) the vote of a majority of the outstanding voting securities of a Fund,
in accordance with Section 15 of the 1940 Act.

 
B. Notwithstanding the foregoing, this Agreement may be terminated, without the
payment of any penalty, with respect to a particular Fund (i) through a failure
to renew this Agreement at the end of a term or (ii) upon mutual consent of the
parties. Further, this Agreement may be terminated upon no less than 60 days'
written notice, by either the Client through a vote of a majority of the members
of the Board who are not interested persons, as that term is defined in the 1940
Act, and have no direct or indirect financial interest in the operation of this
Agreement or by vote of a majority of the outstanding voting securities of a
Fund, or by the Distributor.
 
C.  This Agreement will automatically terminate in the event of its assignment.
 
12.        Anti-Money Laundering Compliance.
 
A. Each of Distributor and Client acknowledges that it is a financial
institution subject to the USA PATRIOT Act of 2001 and the Bank Secrecy Act
(collectively, the “AML Acts”), which require, among other things, that
financial institutions adopt compliance programs to guard against money
laundering. Each represents and warrants to the other that it is in compliance
with and will continue to comply with the AML Acts and applicable regulations in
all relevant respects.

 
B. The Distributor shall include specific contractual provisions regarding
anti-money laundering compliance obligations in agreements entered into by the
Distributor with any broker­-dealer or other financial intermediary that is
authorized to effect transactions in Shares of the Funds.
 
C. Each of Distributor and Client agrees that it will take such further steps,
and cooperate with the other as may be reasonably necessary, to facilitate
compliance with the AML Acts, including but not limited to the provision of
copies of its written procedures, policies and controls related thereto (“AML
Operations”). Distributor undertakes that it will grant to the Client, the
Client's anti-money laundering compliance officer and appropriate regulatory
agencies, reasonable access to copies of Distributor's AML Operations, and
related books and records to the extent they pertain to the Distributor's
services hereunder. It is expressly
understood and agreed that the Client and the Client's 
 
 
 

--------------------------------------------------------------------------------

 
 
compliance officer shall have no access to any of Distributor's AML Operations,
books or records pertaining to other clients or services of Distributor.
 
13.        Privacy. In accordance with Regulation S-P, the Distributor will not
disclose any non-public personal information, as defined in Regulation S-P,
received from the Client or any Fund regarding any Fund shareholder; provided,
however, that the Distributor may disclose such information to any party as
necessary in the ordinary course of business to carry out the purposes for which
such information was disclosed to the Distributor. The Distributor shall have in
place and maintain physical, electronic and procedural safeguards reasonably
designed to protect the security, confidentiality and integrity of, and to
prevent unauthorized access to or use of, records and information relating to
consumers and customers of the Funds.

 
The Client represents to the Distributor that it has adopted a Statement of its
privacy policies and practices as required by Securities and Exchange Commission
Regulation S-P and agrees to provide to the Distributor a copy of that statement
annually. The Distributor agrees to use reasonable precautions to protect, and
prevent the unintentional disclosure of, such non­public personal information.
 
14.        Confidentiality. During the term of this Agreement, the Distributor
and the Client may have access to confidential information relating to such
matters as either party's business, trade secrets, systems, procedures, manuals,
products, contracts, personnel, and clients. As used in this Agreement,
“Confidential Information” means information belonging to the Distributor or the
Client which is of value to such party and the disclosure of which could result
in a competitive or other disadvantage to either party, including, without
limitation, financial information, business practices and policies, know-how,
trade secrets, market or sales information or plans, customer lists, business
plans, and all provisions of this Agreement. Confidential Information does not
include:(i) information that was known to the receiving Party before receipt
thereof from or on behalf of the Disclosing Party;(ii) information that is
disclosed to the Receiving Party by a third person who has a right to make such
disclosure without any obligation of confidentiality to the Party seeking to
enforce its rights under this Section;(iii) information that is or becomes
generally known in the trade without violation of this Agreement by the
Receiving Party; or (iv) information that is independently developed by the
Receiving Party or its employees or affiliates without reference to the
Disclosing Party's information.
 
Each party will protect the other's Confidential Information with at least the
same degree of care it uses with respect to its own Confidential Information,
and will not use the other party's Confidential Information other than in
connection with its obligations hereunder.
 
Notwithstanding the foregoing, a party may disclose the other's Confidential
Information if (i) required by law, regulation or legal process or if requested
by any Agency; (ii) it is advised by counsel that it may incur liability for
failure to make such disclosure;(iii) requested to by the other party; provided
that in the event of (i) or (ii) the disclosing party shall give the other party
reasonable prior notice of such disclosure to the extent reasonably practicable
and cooperate with the other party (at such other party's expense) in any
efforts to prevent such disclosure.
 
 
 

--------------------------------------------------------------------------------

 
 
15.        Notices. Any notice required or permitted to be given by any party to
the others shall be in writing and shall be deemed to have been given on the
date delivered personally or by courier service or 3 days after sent by
registered or certified mail, postage prepaid, return receipt requested or on
the date sent and confirmed received by facsimile transmission to the other
party's address as set forth below:
 
Notices to the Distributor shall be sent to:
 
Foreside Fund Services, LLC
Attn: Legal Department
Three Canal Plaza, Suite 100
Portland, Maine 04101
Fax:  (207) 553-7151
 
Notices to the Client shall be sent to:


U.S. Global Investors Funds
Attn: Legal Department
Three Canal Plaza, Suite 600
Portland, Maine 04101
Fax: (207) 347-2100


16.        Modifications. The terms of this Agreement shall not be waived,
altered, modified, amended or supplemented in any manner whatsoever except by a
written instrument signed by the Distributor and the Client. If required under
the 1940 Act, any such amendment must be approved by the Client's Board,
including a majority of the Client's Board who are not interested persons, as
such term is defined in the 1940 Act, of any party to this Agreement, by vote
cast in person at a meeting for the purpose of voting on such amendment.
 
17.        Governing Law. This Agreement shall be construed in accordance with
the laws of the State of Delaware, without regard to the conflicts of law
principles thereof.
 
18.         Entire Agreement. This Agreement constitutes the entire agreement
between the Parties hereto and supersedes all prior communications,
understandings and agreements relating to the subject matter hereof, whether
oral or written.
 
19.        Survival. The provisions of Sections 6, 7, 8, 13 and 14 of this
Agreement shall survive any termination of this Agreement.

 
20.        Miscellaneous. The captions in this Agreement are included for
convenience of reference only and in no way define or delimit any of the
provisions hereof or otherwise affect their construction or effect. Any
provision of this Agreement which may be determined by competent authority to be
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
 
 

--------------------------------------------------------------------------------

 
 
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors.
 
21.        Counterparts. This Agreement may be executed by the Parties hereto in
any number of counterparts, and all of the counterparts taken together shall be
deemed to constitute one and the same document.


 
 


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by a duly authorized officer on one or more counterparts as of the date first
above written.




FORESIDE FUND SERVICES, LLC


By: /s/ Mark Fairbanks
Mark Fairbanks, President


U.S. GLOBAL INVESTORS FUNDS


By: /s/ Jessica Chase
Jessica Chase, President


 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Fund Names
 
China Region Fund
Emerging Europe Fund
Global Resources Fund
Gold and Precious Metals Fund
World Precious Minerals Fund
All American Equity Fund
Holmes Macro Trends Fund
Near-Term Tax Free Fund
U.S. Government Securities Ultra-Short Bond Fund
 
 
 
 
 

--------------------------------------------------------------------------------

 